On Rehearing.
(Nov. 10, 1894.)
Per Curiam.
This motion is made solely on the ground that the court overlooked defendant’s seventh assignment of error, to wit, that the trial court erred in refusing to instruct the jury “that there is no evidence to establish the failure of defendant to ring the bellthat is, the motoneer’s gong.
While the evidence on this point was not of the most satisfactory nature, yet we think it made a case for the jury.
The evidence on behalf of the plaintiff was not wholly of the ordinary merely negative character. For example,' one bystander testified that he heard two rings of the conductor’s small hell, hut heard no gong sounded by the motoneer.
Motion dénied.
(Opinion published GO N. W. 810.)